Citation Nr: 1614228	
Decision Date: 04/07/16    Archive Date: 04/25/16

DOCKET NO.  05-31 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a left leg disability, to include atherosclerotic disease.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Senior Counsel


INTRODUCTION

The Veteran served on active duty from June 1974 to June 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2003 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  This case was previously remanded in November 2007, August 2014, and August 2015.


FINDING OF FACT

The Veteran's currently diagnosed left leg disorder was not present in service or for more than one year thereafter, and has not been shown to be otherwise etiologically related to service.


CONCLUSION OF LAW

A left leg disability, to include atherosclerotic disease, was not incurred in or aggravated by service and may not be presumed to have been.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  While the required notice should be furnished prior to the issuance of the appealed rating decision, any initial errors of notice will not be prejudicial if: 1) corrective actions (e.g., issuance of a post-adjudication notice letter containing the required information) are taken, and 2) the appeal is readjudicated (e.g., in a Supplemental Statement of the Case).  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  

In this case, the Veteran was afforded a series of notice letters addressing the issue on appeal between August 2004 and January 2008, with full information in the most recent letter as to the Dingess/Hartman considerations.  All of these letters preceded the most recent readjudication of this case in a November 2015 Supplemental Statement of the Case.  By this action, any initial shortcomings of notification have been corrected, and there exists no basis for additional notification actions.

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

In the case at hand, VA has obtained all relevant service and post-service treatment records about which the Veteran has made VA aware and has afforded him a comprehensive VA examination in May 2012, followed by an addendum in November 2015.  This addendum met the specifications of the Veteran's August 2015 remand.  See Stegall v. West, 11 Vet. App. 268, 270-71 (1998).  

In short, VA's duties to notify and assist have been met in this case, and no further action is required prior to a Board adjudication of this case.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Also, certain chronic diseases, including cardiovascular diseases, may be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active military service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

As to competency, 38 C.F.R. § 3.159(a)(2) reflects that "competent lay evidence" means any evidence not requiring that the proponent have specialized education training or experience; lay evidence is competent if provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  Id.  In certain circumstances, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  That notwithstanding, a layperson is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); see also Jandreau v. Nicholson, 492 F.3d at 1377, n.4 (lay persons not competent to diagnose cancer).

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim).  

During service, in February 1977, the Veteran was treated for a contusion of the left leg, with mid-patellar tenderness.  A hematoma of the left calf was noted at the medial mid-calf.  Later in the same month, he was treated for a large hematoma of the right medial calf.  Some clearing of the hematoma was noted later in the same month, but it was still found to be painful.  His June 1977 discharge examination report was negative for any problems of the left lower extremity upon examination.  

A review of the Veteran's VA treatment records indicates that, in August 2004, he was treated for complaints of moderate-to-severe leg pain for the past four to six months.  He was prescribed Naproxen.  A duplex scan from November 2004 revealed mild atherosclerotic changes, with slightly diminished blood flow at the left peroneal artery.  In May 2005, he was seen with complaints about occasional left knee area pain episodes.  In December 2005, he was treated for left leg edema; the examiner noted pain associated with marked difficulty to ambulate that was suggestive of possible phlebitis versus thrombophlebitis.  In January 2006, he was treated for left lower leg pain and a large medial side circular-shaped red-purplish hematoma.  Subsequent VA treatment records reflect continued treatment for left leg pain.

In May 2012, the Veteran underwent a VA artery and vein conditions examination, with an examiner who reviewed the claims file.  This examiner rendered a diagnosis of atherosclerotic disease in the lower extremities.  The examiner noted that the Veteran mentioned that the condition began during service in 1977, when he hit his leg and developed a hematoma.  The examiner separately found that the Veteran did not have varicose veins or a post-phlebitic syndrome, an aortic aneurysm, an aneurysm of a small artery, Raynaud's syndrome, an arteriovenous fistula, angioneurotic edema, or erythromelalgia.  There was claudication on walking more than 100 yards.  In rendering an etiology opinion, the examiner stated that the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner found that the veteran suffered a trauma in his left leg which was treated successfully without any sequelae or further conditions.  He subsequently developed peripheral vascular disease more than 20 years after service, and this was not related to a trauma or hematoma seen during service.  

Pursuant to the Board's August 2015 remand instructions, the Veteran's claims file was reviewed by the same VA examiner in November 2015 for the purposes of an addendum opinion.  The examiner was specifically requested to comment on the significance of the Veteran's December 2005 and January 2006 treatments.  In response, the examiner again opined that the Veteran's left leg condition was less likely than not service-related.  The examiner found that the condition in the legs was due to peripheral vascular disease and not due to thrombophlebitis.  This actual condition did not have its onset in service, but more than 20 years thereafter.  The examiner noted that, in 2012, the Veteran did not have any evidence of thrombophlebitis.  Studies done in 2004 and 2006 did not show evidence of any phlebitis, but of a diminished blood flow in the left peroneal artery, without any clot formation or emboli.  This condition was most likely due to aging and other factors but not due to service activities.  Moreover, the Veteran's treatments in 2005 and 2006 were most likely due to his peripheral vascular disease, which as mentioned was less likely than not service-related.   

In this case, the Board is aware of the Veteran's in-service treatment concerning the left leg, but all competent medical evidence directly addressing the question of direct causation between the in-service findings and the current diagnosis has indicated that there is exists no causal relationship between the two.  This point was underscored in the November 2015 addendum, which further indicated that the Veteran's treatments from 2005 and 2006 were most likely due to non-service-related peripheral vascular disease.  This opinion was based upon a claims file review and is considered highly probative.

As to the Veteran's own lay opinion, the Board does not discount his report of continuous symptoms as not being credible.  The Veteran is certainly competent to observe his own lower extremity discomfort.  That having been said, the Veteran has not been shown to have the requisite training or credentials to attribute perceivable symptoms to a specific cardiovascular disease that developed during a particular time frame.  See Jandreau v. Nicholson, 492 F.3d at 1377, n.4.  Accordingly, his lay opinion must be accorded substantially less probative weight than the pertinent medical evidence of record.

Overall, the preponderance of the evidence is against the claim for service connection for a left leg disability, to include atherosclerotic disease, and the claim must be denied.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for a left leg disability, to include atherosclerotic disease, is denied.


____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


